             Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 1 of 61



 1   Jonathan Shub
 2   Kevin Laukaitis*
     SHUB LAW FIRM LLC
 3   134 Kings Highway E, 2nd Floor
 4   Haddonfield, NJ 08033
     T: 856-772-7200
 5   F: 856-210-9088
 6   jshub@shublawyers.com
     klaukaitis@shublawyers.com
 7

 8   Attorneys for Plaintiff and the Proposed Class

 9   [Additional counsel listed on signature page]
10
                         UNITED STATES DISTRICT COURT
11

12                    NORTHERN DISTRICT OF CALIFORNIA
13   LA WANDA RENEE KEY, individually
14   and on behalf of all others similarly            Case No.:
     situated,
15                                                    CLASS ACTION
16                             Plaintiff,
                                                      JURY TRIAL DEMANDED
17          v.
18
     JOHNSON & JOHNSON CONSUMER
19
     INC.
20
                               Defendant.
21

22

23

24

25

26

27

28
                                              1
     CLASS ACTION COMPLAINT
             Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 2 of 61




 1
                                CLASS ACTION COMPLAINT

 2
           Plaintiff, La Wanda Renee Key (“Plaintiff”), on behalf of herself and all
 3
     others similarly situated, brings this class action against Defendant Johnson &
 4

 5   Johnson Consumer Inc. (“Johnson & Johnson”) and alleges on personal
 6
     knowledge, investigation of her counsel, and on information and belief as follows:
 7
                                     INTRODUCTION
 8

 9          1.     This is a nationwide class action brought by Plaintiff on behalf of
10
      herself and other similarly situated consumers who purchased various OGX
11

12    branded Shampoo and Conditioner Products (collectively, the “Products” or
13    “OGX Products”) for personal or household use and not for resale (“Class” or
14
      “Class Members”).
15

16          2.     Plaintiff purchased the Products because of Johnson & Johnson’s
17
      uniform false representation that the Products would smooth, nourish, soften,
18

19    repair, and/or revive her hair. Undisclosed by Defendant to Plaintiff and Class

20    Members and therefore unknown to Plaintiff and Class Members, the Products
21
      contain an ingredient or combination of ingredients that causes significant hair
22

23    loss and/or scalp irritation upon proper application. At least one ingredient in the

24    Products, DMDM hydantoin, is a formaldehyde donor known to slowly leach
25
      formaldehyde when coming into contact with water.
26

27

28                                             2
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 3 of 61




 1
           3.     Formaldehyde is a well-known human carcinogen that can cause

 2   cancer and other harmful reactions when absorbed into skin. DMDM hydantoin
 3
     has been used as a preservative in Johnson & Johnson products for well over a
 4

 5   decade; however, the use of DMDM hydantoin as a preservative creates an

 6   entirely unnecessary risk because various safer natural alternatives exist. As such,
 7
     the Products are rendered dangerous and unsafe for sale as over-the-counter hair
 8

 9   smoothing shampoo products.

10
           4.     Defendant failed to properly warn consumers of the risks and dangers
11
     attendant to the use of such a strong ingredient on their hair and scalp – even well
12

13   after Defendant knew or should have known of the Products’ hazards. Defendant
14
     continued to conceal the dangers of the Products by failing to appropriately and
15
     fully recall the Products, by continuing to claim the Products were safe when
16

17   properly applied, and by failing to warn consumers of the dangers attendant to the
18
     Products’ use.
19

20         5.     Defendant’s uniform acts and omissions in connection with the
21   development, marketing, sale and delivery of the Products violate California’s
22
     consumer protection laws, constitute common law fraud, and unjustly enrich
23

24   Defendant.
25
           6.     Johnson & Johnson labeled, advertised, promoted and sold the
26

27   Products targeting both men and women who wanted smooth, shiny, soft,

28                                            3
     CLASS ACTION COMPLAINT
               Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 4 of 61




 1
     nourished, and healthy hair.

 2
              7.    The Products contain uniform misrepresentations in large bold font
 3
     on the Products’ front labels about nourishing, reviving, enhancing natural
 4

 5   softness, and repairing damaged hair and leaving hair thicker, fully, and healthier.
 6
              8.    Through its labeling and an extensive marketing campaign, including
 7

 8   through its website and online advertisements, Johnson & Johnson made a number

 9   of affirmative misrepresentations: that the Products contain special formulas (e.g.
10
     “Argan Oil, Biotin and Collagen, Coconut Oil, Pomegranate”) intended to nourish
11

12   and revive damage or dry hair, add softness and shine, and prevent frizzing and
13   tangling; and that the Products “deeply nourish,” “gently cleanse,” and “repair
14
     hair.”
15

16            9.    However, the Products’ formula contains an ingredient, or
17
     combination of ingredients, that has caused Plaintiff and thousands of consumers
18

19
     to experience hair loss and/or scalp irritation.

20
              10.   DMDM hydantoin is found, inter alia, in the following Products as
21
     stated on the Products’ back labels:
22

23

24

25

26

27

28                                             4
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 5 of 61




 1                   Below is the ingredient list located on the back label of the
                      OGX Biotin + Collagen Shampoo:
 2

 3

 4

 5

 6

 7

 8
                     Below is the ingredient list located on the back label of the
 9
                      OGX Biotin + Collagen Conditioner:
10

11

12

13

14

15

16

17
                     Below is the ingredient list located on the back label of the
18
                      OGX Renewing Argan Oil of Morocco Shampoo:
19

20

21

22

23

24

25

26

27

28                                         5
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 6 of 61




 1                   Below is the ingredient list located on the back label of the
                      OGX Renewing Argan Oil of Morocco Conditioner:
 2

 3

 4

 5

 6

 7

 8

 9

10

11
                     Below is the ingredient list located on the back label of the
12                    OGX Anti-Breakage and Keratin Oil Shampoo:
13

14

15

16

17

18

19
                     Below is the ingredient list located on the back label of the
20                    OGX Anti-Breakage and Keratin Oil Conditioner:
21

22

23

24

25

26

27

28                                         6
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 7 of 61




 1                   Below is the ingredient list located on the back label of the
                      OGX Detox + Pomegranate & Ginger Shampoo:
 2

 3

 4

 5

 6

 7

 8

 9
                     Below is the ingredient list located on the back label of the
10
                      OGX Detox + Pomegranate & Ginger Conditioner:
11

12

13

14

15

16

17
                     Below is the ingredient list located on the back label of the
18                    OGX Marula Oil Conditioner:
19

20

21

22

23

24

25

26

27

28                                         7
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 8 of 61




 1                   Below is the ingredient list located on the back label of the
                      OGX Nicole Guerriero Midnight Kisses Shampoo:
 2

 3

 4

 5

 6

 7

 8

 9
                     Below is the ingredient list located on the back label of the
10                    OGX Nicole Guerriero Midnight Kisses Conditioner:
11

12

13

14

15

16

17

18
                     Below is the ingredient list located on the back label of the
19                    OGX Nicole Guerriero Mistletoe Wishes Shampoo:
20

21

22

23

24

25

26

27

28                                         8
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 9 of 61




 1                   Below is the ingredient list located on the back label of the
                      OGX Nicole Guerriero Mistletoe Wishes Conditioner:
 2

 3

 4

 5

 6

 7

 8

 9                   Below is the ingredient list located on the back label of the
                      OGX Nicole Guerriero Ice Berry Queen Shampoo:
10

11

12

13

14

15

16

17

18

19                   Below is the ingredient list located on the back label of the
                      OGX Nicole Guerriero Ice Berry Queen Conditioner:
20

21

22

23

24

25

26

27

28                                         9
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 10 of 61




 1                   Below is the ingredient list located on the back label of the
                      OGX Extra Strength Hydrate & Repair and Argan Oil of
 2                    Morocco Shampoo:
 3

 4

 5

 6

 7

 8

 9

10

11                   Below is the ingredient list located on the back label of the
12                    OGX Extra Strength Hydrate & Repair and Argan Oil of
                      Morocco Conditioner:
13

14

15

16

17

18

19

20
                     Below is the ingredient list located on the back label of the
21
                      OGX Ever Straightening and Brazilian Keratin Therapy
22                    Shampoo:
23

24

25

26

27

28                                        10
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 11 of 61




 1

 2

 3

 4

 5

 6

 7

 8                   Below is the ingredient list located on the back label of the
                      OGX Ever Straightening and Brazilian Keratin Therapy
 9                    Conditioner:
10

11

12

13

14

15

16

17
                     Below is the ingredient list located on the back label of the
18                    OGX Kandee Johnson Candy Gumdrop Shampoo:
19

20

21

22

23

24

25

26

27

28                                        11
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 12 of 61




 1                   Below is the ingredient list located on the back label of the
                      OGX Kandee Johnson Candy Gumdrop Conditioner:
 2

 3

 4

 5

 6

 7

 8

 9

10                   Below is the ingredient list located on the back label of the
                      OGX Kandee Johnson Frosted Sugar Cookie Shampoo:
11

12

13

14

15

16

17

18

19
                     Below is the ingredient list located on the back label of the
20                    OGX Kandee Johnson Frosted Sugar Cookie Conditioner:
21

22

23

24

25

26

27

28                                        12
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 13 of 61




 1                   Below is the ingredient list located on the back label of the
                      OGX Kandee Johnson Sparkling Cider Shampoo:
 2

 3

 4

 5

 6

 7

 8

 9

10
                     Below is the ingredient list located on the back label of the
11
                      OGX Kandee Johnson Sparkling Cider Conditioner:
12

13

14

15

16

17

18

19

20                   Below is the ingredient list located on the back label of the
                      OGX Quenching + Coconut Curls Shampoo:
21

22

23

24

25

26

27

28                                        13
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 14 of 61




 1                   Below is the ingredient list located on the back label of the
                      OGX Quenching + Coconut Curls Conditioner:
 2

 3

 4

 5

 6

 7

 8

 9
                     Below is the ingredient list located on the back label of the
10                    OGX Hydrate + Defrizz and Kukui Oil Conditioner:
11

12

13

14

15

16

17

18                   Below is the ingredient list located on the back label of the
                      OGX Youth Enhancing + Sake Essence Conditioner:
19

20

21

22

23

24

25

26

27

28                                        14
     CLASS ACTION COMPLAINT
               Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 15 of 61




 1
               11.   In fact, for approximately a decade, Johnson & Johnson has known

 2       that DMDM hydantoin can cause or contribute to hair loss and scalp irritation
 3
         when used as a preservative in hair products, including shampoo and conditioner
 4

 5       products. In August 2012, Johnson & Johnson announced plans to remove

 6       DMDM hydantoin, and other similar ingredients, from all consumer products by
 7
         the end of 2015.1
 8

 9             12.   Upon information and belief, Johnson & Johnson did in fact remove
10
         DMDM hydantoin from existing consumer products at that time. However, when
11
         Johnson & Johnson acquired Vogue International, including their line of OGX
12

13       products, Johnson & Johnson failed to change the ingredient profile of the
14
         products that did not maintain the same standards for consumer safety. Since
15
         2016, Johnson & Johnson has continued to market, sell and profit off of the
16

17       Products that contain ingredients knew could harm consumers.
18
               13.   Johnson & Johnson’s own website about consumer safety says the
19

20       following about preservatives used in consumer products:
21             “Many preservatives do not meet our safety and care standards. Examples
22             of preservatives that we will not use in any skin care product include
               bromochlorophen, formaldehyde, paraformaldehyde, formic acid,
23
               bronopol, dichlorobenzyl alcohol, triclocarban, p-chloro-m-cresol,
24             triclosan, methenamine, ketoconazole, silver citrate, thimerosal,
               chloroacetamide,       5-bromo-5-nitro-1,3-dioxane,        butylparaben,
25
     1
26     See NY Times Article, “Johnson & Johnson to Remove Formaldehyde From Products”, dated
     August 15, 2012 found at https://www.nytimes.com/2012/08/16/business/johnson-johnson-to-
27   remove-formaldehyde-from-products.html (last accessed on March 4, 2021).

28                                              15
     CLASS ACTION COMPLAINT
                 Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 16 of 61




 1
                isobutylparaben, and benzylparaben. In addition, examples of preservatives
                that don’t meet our standards for baby products also include methylparaben,
 2              ethylparaben, propylparaben, iodopropynyl butylcarbamate, quaternium-
 3              15, DMDM hydantoin, imidazolidinyl urea, and diazolidinyl urea.”2

 4
                14.     Despite having public knowledge since at least 2012 that DMDM
 5
         hydantoin, as a formaldehyde donor, can cause or contribute to hair loss and scalp
 6

 7       irritation, Johnson & Johnson has inexplicably continued to include this ingredient
 8
         as a preservative in some of its OGX products while simultaneously (1) not using
 9
         DMDM hydantoin as a preservative in many of its other OGX products, (2) not
10

11       using DMDM hydantoin in other Johnson & Johnson brands of shampoo and
12
         conditioner, and (3) not using DMDM hydantoin in identical OGX products sold
13
         in other countries.
14

15              15.     Upon information and belief, despite Johnson & Johnson’s past
16
         acknowledgment that use of DMDM hydantoin was not good for consumers
17

18       including babies, it has not made any attempt to reformulate the OGX Products
19       containing DMDM hydantoin in the United States since acquiring the brand in
20
         2016. Defendant has, in fact, reformulated the OGX Products in other countries.
21

22              16.     Although Johnson & Johnson was, or should have been, aware of the
23
         high potential for toxicity or allergic reaction caused by one or more of the
24

25       ingredients in the OGX Products, it has failed and continues to fail to warn

26

27   2
         https://safetyandcarecommitment.com/ingredients/preservatives, last accessed Mar. 4, 2021

28                                                       16
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 17 of 61




 1
     consumers about possible reactions, including hair loss and scalp irritation on any

 2   of the OGX Products’ labeling.
 3
            17.    Nowhere on the package labeling or on Johnson & Johnson’s
 4

 5   websites or other marketing materials did Johnson & Johnson warn Plaintiff and
 6
     members of the Class that they were at risk of significant hair loss and/or scalp
 7
     irritation upon proper application of the products. Accordingly, Johnson &
 8

 9   Johnson misled and deceived the public, and placed its customers in harm’s way,
10
     all for the sake of increased profits.
11

12          18.    U.S. consumers reasonably expect that their hair care products will
13   not cause significant hair loss and/or scalp irritation because of defective design
14
     and manufacturing or because of inadequate research of due diligence. In addition,
15

16   U.S. consumers had no expectation that the OGX Products would or could cause
17   scalp irritation and/or cause their hair to fall out.
18

19
            19.    Further, consumers reasonably expect that if Johnson & Johnson, the

20   company primarily responsible for developing, manufacturing, marketing and
21
     distributing the OGX Products, knew that the OGX Products would or could cause
22

23   irritation and/or hair loss (whether by proper application or by misapplication),

24   Johnson & Johnson would make a disclosure to consumers as soon as it
25
     determined there was a widespread problem, rather than attempting to conceal the
26

27   problem. By downplaying, concealing and misrepresenting the Products and the

28                                              17
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 18 of 61




 1
     safety and risks of their use, Johnson & Johnson failed in its duty to provide

 2   consumers with adequate information. Johnson & Johnson continued to create and
 3
     perpetuate a false public perception that there was little or no risk of harm from
 4

 5   the use of its OGX Products even knowing of the Products’ dangers and despite

 6   previously stating their commitment to removing such ingredients from their
 7
     products. Moreover, Johnson & Johnson’s efforts to conceal and downplay the
 8

 9   hundreds if not thousands of complaints of Class Members who have lost their

10   hair or endured scalp irritation, as a result of using the Products as intended,
11
     comprised a pointed attack on consumers.
12

13         20.    Defendant manufactures, advertises, markets, distributes, and sells

14   the OGX Products throughout the United States, and in California. As alleged with
15
     specificity herein, Defendant did so through an extensive, uniform, nationwide
16

17   advertising and marketing campaign, specifically marketing the Products as
18   shampoos and conditioners that make hair “fuller, smoother, straighter, curlier, or
19
     bouncier and smell irresistible.”
20

21         21.    Johnson & Johnson labeled, advertised, promoted and sold the OGX
22   Products targeting men and women who wanted to safely nourish, cleanse, and
23
     repair hair in order to obtain smooth, shiny, and healthy hair. Through an extensive
24

25   marketing campaign and via its OGX website and packaging, Johnson & Johnson
26   made a number of affirmative misrepresentations, including that the Products were
27

28                                           18
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 19 of 61




 1
     formulated to safely nourish, cleanse, revive, and repair hair in order to obtain the

 2   desired results.
 3
           22.    However, Johnson & Johnson knew but failed to disclose to Plaintiff
 4

 5   and the putative Class the danger of hair loss and/or scalp irritation caused by one

 6   or more ingredients in the Products, including the formaldehyde donor ingredient
 7
     DMDM hydantoin.
 8

 9         23.    Defendant failed to properly warn consumers of the risks and dangers

10   attendant to the use of such a strong preservative and human toxicants on their hair
11
     and scalp – even well after Defendant knew or should have known of its hazards.
12

13   Defendant continued to conceal the dangers of the Products by failing to recall the

14   Products and failing to reformulate the Products like Defendant has in other
15
     countries.
16

17         24.    As a result of Defendant’s misconduct and misrepresentations,
18   Plaintiff and putative Class Members have suffered injury in fact, including
19
     economic damages.
20

21         25.    Plaintiff brings this suit to halt the unlawful sales and marketing of
22   the Products by Defendant and for economic damages she sustained as a result.
23
     Given the massive quantities of the Products sold all over the country, this class
24

25   action is the proper vehicle for addressing Defendant’s misconduct and for
26   attaining needed relief for those affected.
27

28                                            19
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 20 of 61




 1
                                       PARTIES
           26.    Plaintiff La Wanda Renee Key is and was at all times relevant to this
 2

 3   matter a resident of the state of California residing in Daly City, California, which
 4
     is in San Mateo County.
 5
           27.    Defendant Johnson & Johnson is a corporation organized, existing,
 6

 7   and doing business under and virtue of the laws of the state of New Jersey, with
 8
     its office and principal place of business located at One Johnson & Johnson Plaza,
 9
     New Brunswick, New Jersey 08933. At all times Johnson & Johnson
10

11   manufactured, marketed, designed, promoted and/or distributed the Products
12
     nationwide, including in California.
13
                              JURISDICTION AND VENUE
14

15         28.    This Court has personal jurisdiction over Defendant in this matter.
16
     The acts and omissions giving rise to this action occurred in the state of California.
17

18   Defendant has been afforded due process because it has, at all times relevant to
19
     this matter, individually or through its agents, subsidiaries, officers and/or
20
     representatives, operated, conducted, engaged in and carried on a business venture
21

22   in this state and/or maintained an office or agency in this state, and/or marketed,
23
     advertised, distributed and/or sold products, committed a statutory violation within
24
     this state related to the allegations made herein, and caused injuries to Plaintiff and
25

26   putative Class Members, which arose out of the acts and omissions that occurred
27

28                                             20
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 21 of 61




 1
     in the state of California, during the relevant time period, at which time Defendant

 2   was engaged in business activities in the state of California.
 3
           29.    This Court has subject matter jurisdiction over this matter pursuant to
 4

 5   28 U.S.C.§ 1332 of the Class Action Fairness Act of 2005 because: (i) there are
 6
     100 or more putative Class Members, (ii) the aggregate amount in controversy
 7
     exceeds $5,000,000, exclusive of interest and costs, and (iii) there is minimal
 8

 9   diversity because at least one Plaintiff and Defendant are citizens of different
10
     states. This Court has supplemental jurisdiction over Plaintiff’s state law claims
11
     pursuant to 28 U.S.C. § 1367.
12

13         30.    Pursuant to 28 U.S.C. § 1391(a), venue is proper because a substantial
14
     part of the events giving rise to the claims asserted occurred in this District. Venue
15
     is also proper pursuant to 28 U.S.C. § 1391(c) because Defendant conducts
16

17   substantial business in this District, has sufficient minimum contacts with this
18
     District, and otherwise purposely avails itself of the markets in this District,
19

20
     through the promotion, sale, and marketing of the Products in this District.

21                         INTRADISTRICT ASSIGNMENT
22
           31.    Pursuant to Civil Local Rule 3-2(c-d), a substantial part of the events
23

24
     giving rise to the claims herein arose in San Mateo County, California and this

25   action should be assigned to the San Francisco Division.
26

27

28                                            21
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 22 of 61




 1
                   FACTS COMMON TO ALL CLASS MEMBERS

 2
     A. Johnson & Johnson’s Business.
 3

 4         32.    In 1886, Johnson & Johnson was founded to develop medical devices,

 5   pharmaceuticals, and consumer products.
 6
           33.    Johnson & Johnson boasts that its corporation includes over 250
 7

 8   subsidiary companies with operations in 60 countries and worldwide sales over 70
 9   billion dollars across 175 countries.
10
           34.    Johnson & Johnson’s brands include numerous well-known
11

12   pharmaceutical, medical device, and consumer product companies. In addition to
13   OGX, Johnson & Johnson’s consumer brands include Neutrogena, Aveeno,
14
     Listerine, Band-Aid, Tylenol, and Johnson’s.
15

16         35.    In 2016, Johnson & Johnson acquired Vogue International for US
17   $3.3 billion in cash. The acquisition included many large beauty products,
18
     including the OGX line of products. At the time of the announcement, Johnson &
19

20   Johnson claimed that the “acquisition of Vogue International's full line of leading
21
     advanced hair care products sold in the U.S. and in 38 countries will strengthen
22
     our global presence in this important category. Vogue International's commitment
23

24   to quality, innovation, and consumer preference complement our Consumer
25
     portfolio, while also presenting attractive hair care category growth opportunities
26

27

28                                           22
     CLASS ACTION COMPLAINT
                Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 23 of 61




 1
         for Johnson & Johnson.”3

 2             36.     Johnson & Johnson represents itself and its OGX brand to be a global
 3
         “leader in the hair industry with its award-winning shampoos, conditioners and
 4

 5       hair stylers” and “designed for consumers who want to make better choices about

 6       the products they use and lifestyle they live.”4
 7
               37.     As part of its OGX brand, Johnson & Johnson sells the Products at
 8

 9       issue here.

10
         B. DMDM Hydantoin and Johnson & Johnson’s Broken Promise to Remove
11          it from Personal Care Products.
12
               38.     There are numerous preservatives that are used in cosmetics and hair
13

14       products, including formaldehyde donors; many of which have been linked to the
15       development of allergies, dermatitis, hair loss, and even cancer.
16
               39.     Specifically, formaldehyde donors are preservatives that are “added
17

18       to water-containing cosmetics (which includes personal care products/toiletries) to
19       prevent the growth of micro-organisms that may enter during manufacture or
20

21

22
     3
23     See Press Release, “Johnson & Johnson Announces Agreement to Acquire Vogue
     International”, dated June 2, 2016, found at
24   https://www.prnewswire.com/news-releases/johnson--johnson-announces-agreement-to-acquire-
     vogue-international-300278443.html (last accessed on Mar. 4, 2021).
25   4
       See Press Release, “ OGX Beauty Launches New Global Campaign, Inspiring Everyone to
26   Rock What You Got”, dated April 10, 2017, found at https://www.prnewswire.com/news-
     releases/ogx-beauty-launches-new-global-campaign-inspiring-everyone-to-rock-what-you-got-
27   300437544.html (last accessed March 4, 2021)

28                                                23
     CLASS ACTION COMPLAINT
                Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 24 of 61




 1
         during their usage.”5

 2             40.    Despite having intimate knowledge of the risks of using
 3
         formaldehyde donor preservatives since at least 2012, Johnson & Johnson
 4

 5       continues to use formaldehyde donors, DMDM hydantoin (also known as DMDM-

 6       h) and sodium hydroxyl, in its OGX products despite removing the preservative
 7
         from nearly all other consumer products in 2015.
 8

 9             41.    “DMDM         hydantoin      (dimethylodimethyl          hydantoin)      is    a

10       formaldehyde donor used as a preservative in cosmetic products at concentrations
11
         up to 1%.”6 In other words, it is a formaldehyde-releasing preservative (“FRP”)
12

13       used to lengthen the shelf life of personal care products, including hair products.

14             42.    “An important source of human skin contact with formaldehyde is the
15
         use of cosmetics containing formaldehyde-releasers as preservatives.”7
16

17             43.    In personal care products, such as shampoo, “formaldehyde can be
18       added directly, or more often, it can be released from preservatives such as…
19
         DMDM hydantoin.” Specifically, the formaldehyde donor will “release small
20

21

22

23   5
       de Groot AC, White IR, Flyvholm MA, Lensen G, Coenraads PJ. Formaldehyde-releasers in cosmetics:
24   relationship to formaldehyde contact allergy. Part 1. Characterization, frequency and relevance of
     sensitization, and frequency of use in cosmetics. Contact Dermatitis. 2010 Jan;62(1):2-17. doi:
25   10.1111/j.1600-0536.2009.01615.x. PMID: 20136875.
     6
       “Patch test reactivity to DMDM hydantoin, Relationship to formaldehyde allergy.” By Anton C.
26   DeGroot, Theodoor Van Joost, Jan D. Bos, Harrie L.M. Van Der Meeren, and J. Willem Weyland
     (Contact Dermatitis, 1988, 18:197-201).
27   7
       De Groot AC, supra note 15.

28                                                   24
     CLASS ACTION COMPLAINT
               Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 25 of 61




 1
         amounts of formaldehyde over time.”8

 2             44.    “In 1984, DMDM hydantoin ranked 9th in the list of the most
 3
         frequently used cosmetic preservatives in the USA.”9 By 1987, DMDM hydantoin
 4

 5       (or “DMDMH” for short) was included in approximately 115 product formulas

 6       filed with the FDA, most frequently in shampoos.10
 7
               45.    “DMDMH was the 21st most common allergen in the 2005-2006
 8

 9       NACDG standard series. DMDMH is a preservative that contains 0.5% to 2% free

10       formaldehyde and over 17% combined formaldehyde.”11
11
               46.    For many decades, since the 1970’s, if not earlier, studies and patch
12

13       tests were being performed to determine human reactivity to DMDM hydantoin,12

14       including specifically the “relationship between contact allergy to formaldehyde,”
15
         including “test reactions to DMDM hydantoin.”13
16

17             47.    One study performed in 1987 specifically examined “whether the
18       presence of DMDM hydantoin in cosmetics may cause adverse effects in patients
19

20   8
       http://www.safecosmetics.org/get-the-facts/chemicals-of-concern/formaldehyde/ (Last Accessed Mar. 4,
     2021).
21   9
       “Patch test reactivity to DMDM hydantoin, Relationship to formaldehyde allergy.” By Anton C.
     DeGroot, Theodoor Van Joost, Jan D. Bos, Harrie L.M. Van Der Meeren, and J. Willem Weyland
22
     (Contact Dermatitis, 1988, 18:197-201).
     10
23      Id.
     11
        https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2958195/ (citing Rietschel RL, Fowler JF., Jr . Fisher's
24   Contact Dermatitis. 5th ed. Philadelphia: Lippincott Williams & Wilkins; 2001).
     12
        Tudela E, MacPherson C, Maibach HI. Long-term trend in patch test reactions: a 32-year statistical
25   overview (1970-2002), part II. Cutan Ocul Toxicol. 2008;27(3):187-202. doi:
     10.1080/15569520802143436. PMID: 18988088.
     13
26      “Patch test reactivity to DMDM hydantoin, Relationship to formaldehyde allergy.” By Anton C.
     DeGroot, Theodoor Van Joost, Jan D. Bos, Harrie L.M. Van Der Meeren, and J. Willem Weyland
27   (Contact Dermatitis, 1988, 18:197-201).

28                                                     25
     CLASS ACTION COMPLAINT
              Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 26 of 61




 1
      pre-sensitized to formaldehyde.”14 The conclusion even more than twenty years

 2    ago was that “aqueous solutions of DMDM hydantoin, in concentrations
 3
      comparable to those used in cosmetic products, contain enough free formaldehyde
 4

 5    to cause dermatitis…,” and that despite earlier conclusions that DMDM hydantoin

 6    is a safe cosmetic ingredient, “data suggest that an increase in the use of this
 7
      preservative may also increase the risk of cosmetic dermatitis in patients allergic
 8

 9    to formaldehyde.”15 The authors further suggest that cosmetic products with FRPs

10    should have warnings that the products “’contain formaldehyde’… whether
11
      present as free formaldehyde or bound by a donor.”16
12

13            48.    Several more recent studies, including a 2015 study “determined that

14    longer storage time and higher temperature increase the amount of formaldehyde
15
      released from FRPs and could ultimately lead to more severe health concerns.”17
16

17            49.    In other words, “reactions that generated formaldehyde occur silently
18    as the products sit on shelves in stores or bathroom cabinets.”18
19
              50.    Formaldehyde is a known human carcinogen and is recognized as
20

21    such by the United States National Toxicology Program and the International
22

23   14
        Id.
     15
24      Id.
     16
        Id.
     17
25      http://www.safecosmetics.org/get-the-facts/chemicals-of-concern/formaldehyde/ (Last Accessed
     October 21, 2020)(citing Lv, C., Hou, J., Xie, W., & Cheng, H. (2015). Investigation on formaldehyde
26   release from preservatives in cosmetics. International journal of cosmetic science.).
     18
        https://www.ewg.org/research/exposing-cosmetics-cover-up#formaldehyde (Last Accessed October 21,
27   2020).

28                                                   26
     CLASS ACTION COMPLAINT
              Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 27 of 61




 1
      Agency for Research on Cancer.19

 2            51.     In 2009, prior to the sale of the Products, “a review of the literature
 3
      on occupational exposures and formaldehyde shows a link between formaldehyde
 4

 5    and leukemia.”20

 6            52.     In June 2011, the National Toxicology Program, an interagency
 7
      program of the Department of Health and Human Services, named formaldehyde
 8

 9    as a known human carcinogen in its 12th Report on Carcinogens.21

10            53.     With specific regard to FRPs, like DMDM hydantoin, “the
11
      formaldehyde released from FRPs has been linked to cancer, but there is little
12

13    evidence that FRPs directly cause cancer. However, a mixture of the FRP

14    bromopol and amines, which form nitrosamines, has been found to penetrate skin
15
      and cause cancer.”22
16

17            54.     Further, a study in 2010 concluded that although “[i]t has been long
18    accepted that formaldehyde-releaser sensitization is attributable to released
19
      formaldehyde. However, clinical studies show the existence of patients allergic to
20

21
     19
        http://www.safecosmetics.org/get-the-facts/chemicals-of-concern/formaldehyde/ (Last Accessed
22
     October 21, 2020)(citing International Agency for Research on Cancer. “IARC classifies formaldehyde as
23   carcinogenic to humans.” Press release. June 15, 2004. Accessed January 9, 2009.).
     20
        http://www.safecosmetics.org/get-the-facts/chemicals-of-concern/formaldehyde/ (Last Accessed
24   October 21, 2020)( Zhang et al 2009. Meta-analysis of formaldehyde and hematologic cancers in humans.
     Mutation Research 681: 150-168).
     21
25      National Toxicology Program (June 2011). Report on Carcinogens, Twelfth Edition. Department of
     Health and Human Services, Public Health Service, National Toxicology Program. (Last Accessed on
26   March 3, 2021 from: http://ntp.niehs.nih.gov/go/roc12.)
     22
        http://www.safecosmetics.org/get-the-facts/chemicals-of-concern/formaldehyde/ (Last Accessed
27   October 21, 2020)(citing to http://www.cosmeticsinfo.org/nitrosamines. Accessed September 23, 2015).

28                                                    27
     CLASS ACTION COMPLAINT
              Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 28 of 61




 1
      formaldehyde-releasers but not to formaldehyde itself.”23 That same study found

 2    DMDM hydantoin to be “reactive per se.”
 3
              55.     Consequently, it is unsurprising that DMDM hydantoin is considered
 4

 5    by the U.S. Food & Drug Administration as one of the top allergens “that cause

 6    the most allergic reactions from the use of cosmetic products.”24
 7
              56.     Specifically, DMDM hydantoin can “trigger the immune system to
 8

 9    release chemical substances such as antibodies,” resulting in reactions such as

10    itchiness, red rashes on the skin, or more extreme reactions.25
11
              57.     Further, as a person becomes more exposed to an irritant over time,
12

13    including DMDM hydantoin, the likelihood and severity of the reaction increase.

14    This is called irritant contact dermatitis (“ICD”), which “can occur in any person
15
      if the amount and duration of irritant exposure are sufficient to cause direct
16

17    epidermal keratinocyte damage.”26
18            58.     Likewise, the irritation of the scalp, including dermatitis, has been
19
      linked to hair brittleness and hair loss. Specifically,
20

21          [A number of observations have found that premature hair loss may be
            caused by the poor scalp health associated with either dandruff and
22          seborrheic dermatitis, or psoriasis, indicating that the effect on the
23
     23
24      Kireche M, Gimenez-Arnau E, Lepoittevin JP. Preservatives in cosmetics: reactivity of allergenic
     formaldehyde-releasers towards amino acids through breakdown products other than formaldehyde.
25   Contact Dermatitis. 2010 Oct;63(4):192-202. doi: 10.1111/j.1600-0536.2010.01770.x. Epub 2010 Aug
     20. PMID: 20731691.
     24
26      https://www.fda.gov/cosmetics-ingredients/allergens-cosmetics (Last Accessed October 21, 2020).
     25
        https://www.fda.gov/cosmetics-ingredients/allergens-cosmetics (Last Accessed October 21, 2020).
27   26
        https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2958195/

28                                                    28
     CLASS ACTION COMPLAINT
              Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 29 of 61




 1
            preemergent hair fiber may alter the anchoring force of the fiber with
            the follicle, as evidenced by an increased proportion both of catagen
 2          and telogen, and of dysplastic anagen hairs (anagen hairs devoid of
 3          hair root sheaths) in the trichogram (hair pluck).27

 4            59.     In 2012, following formaldehyde being identified as a carcinogen by
 5
      the National Toxicology Program, Johnson & Johnson announced that it would
 6

 7    “remove a host of potentially harmful chemicals, like formaldehyde, from its line

 8    of consumer products by the end of 2015.”28 [Emphasis Added].
 9
              60.     Like many other beauty manufacturers, Johnson & Johnson has been
10

11    using DMDM hydantoin as a preservative in its products since before 2011; and

12    like many manufacturers moved away from toxic ingredients, including DMDM
13
      hydantoin, starting in 2012. However, Johnson & Johnson continues to use this
14

15    formaldehyde donor today in various OGX branded products.
16            61.     Notably, despite continuing to use FRPs in its some adult products,
17
      Johnson & Johnson proudly announced to the public that FRPs, like DMDM
18

19    hydantoin, were not used in baby care products.29
20            62.     As Johnson & Johnson is aware, there is a litany of alternative
21
      preservatives that can be used in shampoos and cosmetics that do not release
22

23
     27
24      Trueb, Ralph M., Henry, Jim P., Davis, Mike G., and Schwartz, Jim R., Scalp Condition Impacts Hair
     Growth and Retention via Oxidative Stress, Int J Trichology. 2018 Nov-Dec; 10(6): 262–270,
25   doi: 10.4103/ijt.ijt_57_18.
     28
        https://www.nytimes.com/2012/08/16/business/johnson-johnson-to-remove-formaldehyde-from-
26   products.html
     29
        https://www.businesstoday.in/current/corporate/our-baby-shampoo-does-not-contain-formaldehyde-
27   johnson--johnson/story/354855.html (Last Accessed February 26, 2021).

28                                                     29
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 30 of 61




 1
     known human carcinogens and are non-synthetic, including:

 2                a. Glyoxylic acid (or derivatives thereof);
 3
                  b. Potassium sorbate and sorbic acid;
 4

 5                c. Citric acid and its salts;

 6                d. Rosemary oil extract;
 7
                  e. Neem oil extract;
 8

 9                f. Lavender oil;

10                g. Grapefruit seed extract;
11
                  h. Vinegars; and
12

13                i. Others.

14         63.    In addition to these alternatives, Johnson & Johnson also could have
15
     used lower levels of DMDM hydantoin; however, the risk of development and
16

17   exacerbation of sensitivity or allergic reaction would still exist through repeated
18   and prolonged use.
19
           64.    Upon information and belief, Johnson & Johnson uses alternative
20

21   preservatives in other OGX products and, in fact, uses alternative preservatives in
22   these exact OGX Products that are sold in other countries.
23
     C. Johnson & Johnson’s Misrepresentations Regarding the OGX Products.
24

25         65.    Johnson & Johnson took over production and manufacturing of the
26
     OGX Products in 2016. The Products were sold by Johnson & Johnson directly
27

28                                                30
     CLASS ACTION COMPLAINT
                 Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 31 of 61




 1
      and through retail shops to consumers nationwide, including in California.

 2              66.     The OGX Products state, on the front of the bottles’ labels, that the
 3
      Products are formulated with various oils, fruits, and botanicals that are intended
 4

 5    to nourish and revive damage or dry hair, add softness and shine, and prevent

 6    frizzing and tangling; and that the OGX Products “deeply nourish,” “gently
 7
      cleanse,” and “repair hair.”
 8

 9              67.     Plaintiff and the Class did not and would not expect that application

10    of the Products would or could cause hair loss and scalp irritation upon proper
11
      application.
12

13              68.     Plaintiff and the Class reasonably expected a warning regarding any

14    potential hazard to consumers, especially because the Food, Drug and Cosmetic
15
      Act regulations provide that cosmetics that may be hazardous to consumers must
16

17    bear appropriate warnings.30
18              69.     Johnson & Johnson continues to this day to advise consumers that
19
      these Products are safe to use as directed, without providing any disclosure
20

21    concerning the complaints of hair loss and with no warnings regarding the hair
22    loss that may result from their continued use. Indeed, despite Johnson & Johnson’s
23
      knowledge and awareness of hundreds if not thousands of online complaints of
24

25    significant hair loss and breakage caused by the Products, Johnson & Johnson
26

27   30
          See http://www.fda.gov/Cosmetics/CosmeticLabelingLabelClaims.

28                                                     31
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 32 of 61




 1
     continues to sell the Products without providing consumers with any revised

 2   warnings or disclosures.
 3
           70.     The Products are marketed and sold at retail stores such as CVS,
 4

 5   Target, Walgreens, Ulta, and Walmart, and through e-commerce websites such as

 6   Amazon.com,       CVS.com,     Target.com,   Walgreens.com,     Ulta.com,    and
 7
     Walmart.com.
 8

 9         71.     Defendant manufactures, advertises, markets, distributes and sells
10
     the Products in several sizes throughout the United States, including in
11
     California.
12

13   D. Defendant’s False and Deceptive Advertising and Labeling of the
        Products.
14

15         72.     In violation of 21 U.S.C. § 362(a) and 21 C.F.R. § 701.1(b),
16
     Defendant has consistently, falsely and deceptively advertised and labeled the
17

18
     Products in an effort to make consumers believe that the Products’ ingredients,

19   including DMDM hydantoin, were safe for use.
20
           73.     Since launching the Products, Defendant has consistently conveyed
21

22
     its uniform, deceptive message to consumers throughout the United States,

23   including the state of California, that the Products formulated with formaldehyde
24
     donors, including DMDM hydantoin, are safe for use.
25

26         74.     These uniform deceptive claims have been made and repeated across

27

28                                          32
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 33 of 61




 1
     a variety of media including Defendant’s Products’ labels, websites and online

 2   promotional materials, and at the point-of-purchase, where they cannot be missed
 3
     by consumers. In truth, Defendant’s claims that DMDM hydantoin is a safe
 4

 5   ingredient are false, misleading, and deceptive because the Products’ ingredients,

 6   including DMDM hydantoin, were not safe, caused serious scalp irritation and hair
 7
     loss, and do not safely smooth, nourish, cleanse, and/or repair hair.
 8

 9         75.    Upon information and belief, Johnson & Johnson knowingly

10   permitted the manufacture and sale of the Products that were dangerous and unfit
11
     for sale as temporary hair “smoothing” products.
12

13         76.    Prior to placing the Products into the stream of commerce for sale to

14   Plaintiff and the putative Class, Defendant was aware or should have been aware
15
     that the Products contained one or more unsafe ingredients, including DMDM
16

17   hydantoin, that could cause significant hair loss and scalp irritation upon proper
18   application and that any instructions and warnings provided with the Products
19
     directly to consumers were materially insufficient.
20

21         77.    Defendant knew, or but for its reckless indifference would have
22   known, prior to Plaintiff and the putative Class’s purchases of the Products that it
23
     would continue to receive complaints of irritation, allergic reaction, and/or hair
24

25   loss attributed to the Products.
26         78.    Defendant knew, or but for its reckless indifference would have
27

28                                           33
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 34 of 61




 1
     known, that: (a) the risk of scalp irritation and hair loss was substantial, if not a

 2   certainty, (b) Johnson & Johnson’s customers were unaware of that substantial
 3
     risk, and (c) those customers had a reasonable expectation that Johnson & Johnson
 4

 5   would not sell the Products under those conditions.

 6         79.    Despite such knowledge, Defendant did not disclose to prospective
 7
     purchasers, that there was a substantial risk of scalp irritation and hair loss
 8

 9   associated with use of the Products. Defendant instead continued to claim that the

10   Products’ ingredients, including DMDM hydantoin, were safe.
11
           80.    However, despite the representation that the Products “gently”
12

13   cleanse, they contain one or more ingredients, including DMDM hydantoin, that
14
     is a known formaldehyde donor that can cause scalp irritation and hair loss.
15

16         81.    Defendant reinforces the false and deceptive claims that the Products
17   “nourish”, “smooth”, “revive”, “soften” and leave hair in great condition through
18
     the websites of various authorized retailers and on its own product websites.
19

20   E. The Impact of Defendant’s False, Misleading and Deceptive Advertising.

21         82. Defendant intended for consumers to rely upon the representations on
22
     the Products’ labels, and reasonable consumers, including Plaintiff and the Class,
23

24   did, in fact, so rely. These representations are often the only source of information
25   consumers can use to make decisions concerning whether to buy and use such
26
     products.
27

28                                            34
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 35 of 61




 1
           83. Consumers lack the ability to test or independently ascertain the

 2   genuineness of product claims of normal everyday consumer products, especially
 3
     at the point-of-sale. Reasonable customers must therefore rely on consumer
 4

 5   product companies, such as Defendant, to honestly represent their Products and

 6   the Products’ attributes on the Products’ labels.
 7
           84. At all relevant times, Defendant directed the above-referenced
 8

 9   Products’ labels, statements, claims and innuendo – including that the Products

10   gently smooth, clean, nourish, strengthen, revive, and repair the hair, that the
11
     ingredients were safe – to consumers in general and Plaintiff and all Class
12

13   Members in particular, as evidenced by their eventual purchases of the Products.

14         85. Plaintiff and Class Members did reasonably rely on Defendant’s
15
     Product labels, statements, advertisements, claims and innuendo in deciding to
16

17   purchase the Products and were thereby deceived.
18         86.   As a result of Defendant’s deceptive labeling and/or marketing
19
     campaign, Defendant has caused Plaintiff and putative Class Members to purchase
20

21   the Products, which contained one or more unsafe ingredients, including DMDM
22   hydantoin, and do not safely smooth, nourish, cleanse, and/or repair hair. Plaintiff
23
     and putative Class Members have been harmed, as they would not have purchased
24

25   the Products had they known the Products were not safe and would or could cause
26   scalp irritation and hair loss.
27

28                                            35
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 36 of 61




 1
           87.   As a result of Defendant’s misconduct, Defendant was able to sell the

 2   Products to at least thousands of consumers throughout the United States—
 3
     including Plaintiff and putative Class Members—and realized sizeable profits.
 4

 5         88.   Plaintiff and putative Class Members were harmed and suffered actual

 6   damages in that Plaintiff and putative Class Members did not receive the benefit
 7
     of their bargain as purchasers of the Products, which were represented as safe and
 8

 9   can safely smooth, nourish, cleanse, and/or repair hair. Indeed, Plaintiff and

10   putative Class Members did not receive the benefit of their bargain after
11
     purchasing the Products, as Plaintiff and putative Class Members paid for
12

13   Products that were unsafe, could cause scalp irritation and hair loss, and do not

14   safely smooth, nourish, cleanse, and/or repair hair.
15
           89.   Defendant developed and knowingly employed a labeling, advertising
16

17   and/or marketing strategy designed to deceive consumers into believing that the
18   Products contain safe ingredients and can safely smooth, nourish, cleanse, revive,
19
     and/or repair hair.
20

21         90.   The purpose of Defendant’s scheme was to stimulate sales, engender
22   public trust, and enhance Defendant’s profits.
23
           91.   As the manufacturers, marketers, advertisers, distributors and/or
24

25   sellers of the OGX Products, Defendant possess specialized knowledge regarding
26   the Products and the content of the ingredients contained therein. In other words,
27

28                                           36
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 37 of 61




 1
     Defendant knew exactly what is – and is not – contained in the OGX Products, at

 2   what levels, and are safe or unsafe.
 3
           92.   Defendant knew or should have known, but failed to disclose, that the
 4

 5   Products contain one or more unsafe ingredients, including DMDM hydantoin,

 6   and do not safely smooth, nourish, cleanse, revive, and/or repair hair, as labeled
 7
     and/or marketed by Defendant.
 8

 9         93.   Plaintiff and putative Class Members were, in fact, misled by

10   Defendant’s labeling, representations and marketing of the Products.
11
           94.   The unsafe ingredient(s) and the inability of the Products to safely
12

13   smooth, nourish, cleanse, revive, and/or repair hair, leave consumers, such as

14   Plaintiff and the putative Class with no reason to purchase these Products at all,
15
     since other proven and safer comparably priced products exist.
16

17         95.   The Products are defined as “cosmetics” under 21 U.S.C.S. § 321(i)
18   of the Federal Food Drug & Cosmetic Act (“FDCA”).
19
           96.   Defendant’s deceptive statements violate 21 U.S.C.S. § 362(a), which
20

21   deems a cosmetic product misbranded when the label contains a statement that is
22   “false or misleading in any particular.”
23
           97.   Defendant’s conduct is also deceptive, unfair, and unlawful in that it
24

25   violates the prohibition against the sale of adulterated and misbranded products
26   under California’s Sherman Laws, which adopt the federal labeling regulations as
27

28                                              37
     CLASS ACTION COMPLAINT
             Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 38 of 61




 1
     the food labeling requirements of the state. Cal. Health & Safety Code § 110100.

 2           98.   The FDA promulgated regulations for compliance with the FDCA at
 3
     21 C.F.R. §§ 701 et seq. (for cosmetics).
 4

 5           99.   The introduction of misbranded cosmetics into interstate commerce is

 6   prohibited under the FDCA and all parallel state statutes cited in this Complaint.
 7
             100. Plaintiff and putative Class Members would not have purchased the
 8

 9   Products had they known the Products contained one or more unsafe ingredients

10   and are incapable of safely smoothing, nourishing, cleansing, and/or repairing
11
     hair.
12

13                     PLAINTIFF’S FACTUAL ALLEGATIONS
14

15           101. Plaintiff, La Wanda Renee Key, purchased the Products during the

16   class period in Daly City, California. Before purchasing the Products, Plaintiff
17
     reviewed information about the Products on the Products’ labels and the fact that
18

19   the Products were being sold for personal use, and not resale. At the time of

20   purchasing her Products, Plaintiff also reviewed the accompanying disclosures
21
     and marketing materials, and understood them as representations made by
22

23   Defendant that the Products were safe to smooth, nourish, cleanse, and/or repair

24   hair. Plaintiff relied on these representations and in deciding to purchase
25
     Defendant’s Products. Accordingly, these representations were part of the basis of
26

27   the bargain, in that she would not have purchased the Products had she known
28                                            38
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 39 of 61




 1
     these representations were not true. Here, Plaintiff did not receive the benefit of

 2   her bargain because Defendant’s Products are not safe to smooth, nourish, cleanse,
 3
     and/or repair hair.
 4

 5         102. Plaintiff purchased the Products because she wanted smooth,
 6
     nourished, and healthy hair.
 7

 8         103. Before using the Products, Plaintiff followed the instructions on the
 9
     Products’ labels, as directed by Defendant.
10

11         104. Shortly after using the Products as intended by Defendant, Plaintiff
12
     noticed her hair falling out.
13

14         105. Once Plaintiff stopped using the Products, she no longer experienced
15
     hair loss.
16

17         106. Plaintiff reasonably expected that the Products she purchased would
18
     and could not cause scalp irritation or hair loss. Further, Plaintiff reasonably
19

20
     expected that if Johnson & Johnson, the company primarily responsible for

21   developing, manufacturing, marketing and distributing the OGX Products, knew
22
     that the Products would or could cause hair loss, Johnson & Johnson would make
23

24   a disclosure to consumers as soon as it determined there was a widespread

25   problem, rather than attempting to conceal the problem.
26

27         107. As a result of Johnson & Johnson’s concealment, misrepresentations

28                                           39
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 40 of 61




 1
     and omissions, Plaintiff purchased the Products. Had Plaintiff known the true

 2   nature of the Products, she would not have purchased the Products.
 3
                    ESTOPPEL FROM PLEADING AND
 4         TOLLING OF APPLICABLE STATUTES OF LIMITATIONS
 5

 6
           108. Plaintiff and members of the putative Classes are within the applicable

 7   statute of limitation for the claims presented here. Defendant had knowledge and
 8
     information detailing the Products’ propensity to cause or contribute to hair loss
 9

10   and/or scalp irritation, but failed to disclose this information to consumers.

11   Plaintiff and members of the putative Classes, therefore, could not reasonably
12
     have known that the Products would cause or contribute to hair loss and scalp
13

14   irritation. Rather, consumers relied upon Defendant’s misrepresentations and

15   omissions, including the statements on the Products’ labeling as set forth above.
16

17         109. Once Plaintiff incurred damages, she promptly acted to preserve her

18   rights, filing this action. Defendant is estopped from asserting any statute of
19
     limitation defense that might otherwise be applicable to the claims asserted herein.
20

21                         CLASS ACTION ALLEGATIONS

22
           110. Plaintiff brings this action on behalf of herself and the following
23

24
     Classes pursuant to Federal Rule of Civil Procedure 23(a), (b)(2) and/or (b)(3).

25   Specifically, the Classes are defined as:
26

27

28                                               40
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 41 of 61




 1
                   National Class: All persons in the United States who
                   purchased the Products.
 2

 3         In the alternative, Plaintiff brings this action on behalf of the

 4   following State Sub-Class:
 5
                   California Sub-Class: All persons in the State of
 6                 California who purchased the Products.
 7
            111. Excluded from the Classes are (a) any person who purchased the
 8

 9    Products for resale and not for personal or household use, (b) any person who
10
      signed a release of any Defendant in exchange for consideration, (c) any officers,
11
      directors or employees, or immediate family members of the officers, directors or
12

13    employees, of any Defendant or any entity in which a Defendant has a controlling
14
      interest, (d) any legal counsel or employee of legal counsel for any Defendant, and
15
      (e) the presiding Judge in this lawsuit, as well as the Judge’s staff and their
16

17    immediate family members.
18
            112. Plaintiff reserves the right to amend the definition of the Classes if
19

20
      discovery or further investigation reveals that the Classes should be expanded or

21    otherwise modified.
22
            113. Numerosity – Federal Rule of Civil Procedure 23(a)(1). Class
23

24
      Members are so numerous and geographically dispersed that joinder of all Class

25    Members is impracticable. While the exact number of Class Members remains
26
      unknown at this time, upon information and belief, there are thousands, if not
27

28                                            41
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 42 of 61




 1
     hundreds of thousands, of putative Class Members. Moreover, the number of

 2   members of the Classes may be ascertained from Defendant’s books and records.
 3
     Class Members may be notified of the pendency of this action by mail and/or
 4

 5   electronic mail, which can be supplemented if deemed necessary or appropriate by

 6   the Court with published notice.
 7
           114. Predominance of Common Questions of Law and Fact – Federal
 8

 9   Rule of Civil Procedure 23(a)(2) and 23(b)(3). Common questions of law and

10   fact exist as to all Class Members and predominate over any questions affecting
11
     only individual Class Members. These common legal and factual questions
12

13   include, but are limited to, the following:

14                a. Whether the Products contain the defect alleged herein;
15
                  b. Whether Defendant failed to appropriately warn Class Members
16                   of the damage that could result from use of the Products;
17
                  c. Whether Defendant had actual or imputed knowledge of the
18                   defect but did not disclose it to Plaintiff and the Classes;
19
                  d. Whether Defendant promoted the Products with false and
20                   misleading statements of fact and material omissions;
21
                  e. Whether     Defendant’s marketing, advertising, packaging,
22                   labeling, and/or other promotional materials for the Products are
23                   deceptive, unfair or misleading;
24                f. Whether Defendant’s actions and omissions violate California
25                   law;
26                g. Whether Defendant’s conduct violates public policy;
27

28                                            42
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 43 of 61




                  h. Whether Defendant’s acts, omissions or misrepresentations of
 1
                     material facts constitute fraud;
 2

 3                i. Whether Plaintiff and putative members of the Classes have
                     suffered an ascertainable loss of monies or property or other value
 4                   as a result of Defendant’s acts, omissions or misrepresentations of
 5                   material facts;

 6                j. Whether Defendant was unjustly enriched at the expense of
 7                   Plaintiff and members of the putative Classes in connection with
                     the Products;
 8

 9                k. Whether Plaintiff and members of the putative Classes are entitled
                     to monetary damages and, if so, the nature of such relief; and
10

11                l. Whether Plaintiff and members of the putative Classes are entitled
                     to equitable, declaratory or injunctive relief and, if so, the nature
12                   of such relief.
13
           115. Pursuant to Rule 23(b)(2), Defendant has acted or refused to act on
14

15   grounds generally applicable to the putative Classes, thereby making final
16
     injunctive or corresponding declaratory relief appropriate with respect to the
17
     putative Classes as a whole. In particular, Defendant has manufactured, marketed,
18

19   advertised, distributed and sold Products that are deceptively misrepresented as
20
     being able to safely smooth, nourish, cleanse, and/or repair hair.
21
           116. Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s
22

23   claims are typical of those of the absent Class Members in that Plaintiff and the
24
     Class Members each purchased and used the Products and each sustained damages
25
     arising from Defendant’s wrongful conduct, as alleged more fully herein. Plaintiff
26

27

28                                           43
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 44 of 61




 1
     shares the aforementioned facts and legal claims or questions with putative

 2   members of the Classes, and Plaintiff and all members of the putative Classes have
 3
     been similarly affected by Defendant’s common course of conduct alleged herein.
 4

 5   Plaintiff and all members of the putative Classes sustained monetary and economic

 6   injuries including, but not limited to, ascertainable loss arising out of Defendant’s
 7
     deceptive misrepresentations regarding the ability of the Products to safely
 8

 9   smooth, nourish, cleanse, and/or repair hair, as alleged herein.

10         117. Adequacy – Federal Rule of Civil Procedure 23(a)(4). Plaintiff
11
     will fairly and adequately represent and protect the interests of the members of
12

13   the putative Classes. Plaintiff has retained counsel with substantial experience in

14   handling complex class action litigation, including complex questions that arise in
15
     this type of consumer protection litigation. Further, Plaintiff and her counsel are
16

17   committed to the vigorous prosecution of this action. Plaintiff does not have any
18   conflicts of interest or interests adverse to those of putative Classes.
19
           118. Insufficiency of Separate Actions – Federal Rule of Civil
20

21   Procedure 23(b)(1). Absent a class action, Plaintiff and members of the Classes
22   will continue to suffer the harm described herein, for which they would have no
23
     remedy. Even if separate actions could be brought by individual consumers, the
24

25   resulting multiplicity of lawsuits would cause undue burden and expense for both
26   the Court and the litigants, as well as create a risk of inconsistent rulings and
27

28                                             44
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 45 of 61




 1
     adjudications that might be dispositive of the interests of similarly situated

 2   consumers, substantially impeding their ability to protect their interests, while
 3
     establishing incompatible standards of conduct for Defendant. Accordingly, the
 4

 5   proposed Classes satisfy the requirements of Fed. R. Civ. P. 23(b)(1).

 6         119. Declaratory and Injunctive Relief – Federal Rule of Civil
 7
     Procedure 23(b)(2). Defendant has acted or refused to act on grounds generally
 8

 9   applicable to Plaintiff and all Members of the Classes, thereby making appropriate

10   final injunctive relief and declaratory relief, as described below, with respect to
11
     the members of the Classes as a whole.
12

13         120. Superiority – Federal Rule of Civil Procedure 23(b)(3). A class

14   action is superior to any other available methods for the fair and efficient
15
     adjudication of the present controversy for at least the following reasons:
16

17                a. The damages suffered by each individual members of the putative
                     Classes do not justify the burden and expense of individual
18                   prosecution of the complex and extensive litigation necessitated
19                   by Defendant’s conduct;
20                b. Even if individual members of the Classes had the resources to
21                   pursue individual litigation, it would be unduly burdensome to the
                     courts in which the individual litigation would proceed;
22

23                c. The claims presented in this case predominate over any questions
                     of law or fact affecting individual members of the Classes;
24

25                d. Individual joinder of all members of the Classes is impracticable;

26                e. Absent a Class, Plaintiff and members of the putative Classes will
27                   continue to suffer harm as a result of Defendant’s unlawful
28                                            45
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 46 of 61




 1
                     conduct; and

 2               f. This action presents no difficulty that would impede its
 3                   management by the Court as a class action, which is the best
                     available means by which Plaintiff and members of the putative
 4                   Classes can seek redress for the harm caused by Defendant.
 5
           121. In the alternative, the Classes may be certified for the following
 6

 7   reasons:

 8               a. The prosecution of separate actions by individual members of the
 9                   Classes would create a risk of inconsistent or varying adjudication
                     with respect to individual members of the Classes, which would
10                   establish incompatible standards of conduct for Defendant;
11
                 b. Adjudications of claims of the individual members of the Classes
12                   against Defendant would, as a practical matter, be dispositive of
13                   the interests of other members of the putative Classes who are not
                     parties to the adjudication and may substantially impair or impede
14                   the ability of other putative Class Members to protect their
15                   interests; and
16               c. Defendant has acted or refused to act on grounds generally
17                   applicable to the members of the putative Classes, thereby making
                     appropriate final and injunctive relief with respect to the putative
18                   Classes as a whole.
19
                                CLAIMS FOR RELIEF
20

21                                    COUNT I
                  Violation of California’s Unfair Competition Law
22                 Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”)
23                     (On Behalf of the California Sub-Class)
24
           122. Plaintiff re-alleges and incorporates by reference the allegations
25
     contained in Paragraphs 1 through 121, as though set forth fully herein.
26

27         123. The UCL prohibits any “unlawful, unfair or fraudulent business act
28                                           46
     CLASS ACTION COMPLAINT
              Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 47 of 61




 1
      or practice.” Cal. Bus. & Prof. Code § 17200.

 2            124. The acts, omissions, misrepresentations, practices, and non-
 3
      disclosures of Defendant as alleged herein constitute business acts and practices.
 4

 5            125. Unlawful: The acts alleged herein are “unlawful” under the UCL in

 6    that they violate at least the following laws:
 7
                    a. The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et
 8

 9    seq.;

10                  b. The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et
11
      seq.;
12

13                  c. The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et

14   seq.; and
15
                    d. The California Sherman Food, Drug, and Cosmetic Law, Cal.
16

17    Health & Safety Code §§ 110100 et seq.
18            126. Unfair: Defendant’s conduct with respect to the labeling, advertising,
19
      and sale of the Products was “unfair” because Defendant’s conduct was immoral,
20

21    unethical, unscrupulous, or substantially injurious to consumers and the utility of
22    their conduct, if any, does not outweigh the gravity of the harm to their victims.
23
              127. Defendant’s conduct with respect to the labeling, advertising, and
24

25    sale of the Products was and is also unfair because it violates public policy as
26    declared by specific constitutional, statutory or regulatory provisions, including
27

28                                             47
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 48 of 61




 1
     but not limited to the applicable sections of: the Consumers Legal Remedies Act,

 2   the False Advertising Law, the Federal Food, Drug, and Cosmetic Act, and the
 3
     California Sherman Food, Drug, and Cosmetic Law.
 4

 5         128. Defendant’s conduct with respect to the labeling, advertising, and

 6   sale of the Products was and is unfair because the consumer injury was substantial,
 7
     not outweighed by benefits to consumers or competition, and not one consumer
 8

 9   themselves could reasonably have avoided.

10         129. Fraudulent: A statement or practice is “fraudulent” under the UCL if
11
     it is likely to mislead or deceive the public, applying an objective reasonable
12

13   consumer test.

14         130. As set forth herein, Defendant’s claims relating the representations
15
     stated on the Products’ labeling and moreover that the Products are labeled as safe
16

17   and can safely smooth, nourish, cleanse, and/or repair hair is likely to mislead
18   reasonable consumers to believe the Products are safe and effective for purchase
19
     to use on their hair.
20

21         131. Defendant profited from its sale of the falsely, deceptively, and
22   unlawfully advertised Products to unwary consumers.
23
           132. Plaintiff and Class Members are likely to continue to be damaged by
24

25   Defendant’s deceptive trade practices, because Defendant continues to
26   disseminate misleading information on the Products’ packaging. Thus, injunctive
27

28                                           48
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 49 of 61




 1
     relief enjoining Defendant’s deceptive practices is proper.

 2         133. Defendant’s conduct caused and continues to cause substantial injury
 3
     to Plaintiff and the other Class Members. Plaintiff has suffered injury in fact as a
 4

 5   result of Defendant’s unlawful conduct.

 6         134. In accordance with Bus. & Prof. Code § 17203, Plaintiff seeks an
 7
     order enjoining Defendant from continuing to conduct business through unlawful,
 8

 9   unfair, and/or fraudulent acts and practices, and to commence a corrective

10   advertising campaign.
11
           135. Plaintiff and the Class also seek an order for and restitution of all
12

13   monies from the sale of the Products, which were unjustly acquired through acts

14   of unlawful competition.
15
                                       COUNT II
16                    Violation California’s False Advertising Law
17                      Cal. Bus. & Prof. Code § 17500 (“FAL”)
                        (On Behalf of the California Sub-Class)
18

19         136. Plaintiff repeats and realleges the allegations in paragraphs 1 through
20   121 as if fully set forth herein.
21
           137. The FAL provides that “[i]t is unlawful for any person, firm,
22

23   corporation or association, or any employee thereof with intent directly or
24   indirectly to dispose of real or personal property or to perform services” to
25
     disseminate any statement “which is untrue or misleading, and which is known, or
26

27   which by the exercise of reasonable care should be known, to be untrue or
28                                           49
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 50 of 61




 1
     misleading.” Cal. Bus. & Prof. Code § 17500.

 2         138. It is also unlawful under the FAL to disseminate statements
 3
     concerning property or services that are “untrue or misleading, and which is
 4

 5   known, or which by the exercise of reasonable care should be known, to be untrue

 6   or misleading.” Id.
 7
           139. As alleged herein, the advertisements, labeling, policies, acts, and
 8

 9   practices of Defendant relating to the Products misled consumers acting

10   reasonably as to the safety of the ingredients and the Products’ ability to safely
11
     smooth, nourish, cleanse, and/or repair hair
12

13         140. Plaintiff suffered injury in fact as a result of Defendant’s actions as

14   set forth herein because she purchased the Products in reliance on Defendant’s
15
     false and misleading labeling claims that the Products, among other things, are
16

17   safe and can safely smooth, nourish, cleanse, and/or repair hair.
18         141. Defendant’s business practices as alleged herein constitute deceptive,
19
     untrue, and misleading advertising pursuant to the FAL because Defendant have
20

21   advertised the Products in a manner that is untrue and misleading, which
22   Defendant knew or reasonably should have known, and omitted material
23
     information from its advertising.
24

25         142. Defendant profited from its sale of the falsely and deceptively
26   advertised Products to unwary consumers.
27

28                                           50
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 51 of 61




 1
           143. As a result, Plaintiff, the California Sub-Class members, and the

 2   general public are entitled to injunctive and equitable relief, restitution, and an
 3
     order for the disgorgement of the funds by which Defendant was unjustly enriched.
 4

 5         144. Pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiff, on behalf of

 6   herself and the California Sub-Class, seeks an order enjoining Defendant from
 7
     continuing to engage in deceptive business practices, false advertising, and any
 8

 9   other act prohibited by law, including those set forth in this Complaint.

10                                    COUNT III
11              Violation of California’s Consumer Legal Remedies Act
                        Cal. Civ. Code § 1750 et seq. (“CLRA”)
12                      (On Behalf of the California Sub-Class)
13
           145. Plaintiff repeats and realleges the allegations in paragraphs 1 through
14

15   121 as if fully set forth herein.

16         146. The CLRA prohibits deceptive practices in connection with the
17
     conduct of a business that provides goods, property, or services primarily for
18

19   personal, family, or household purposes.
20         147. Defendant’s false and misleading labeling and other policies, acts,
21
     and practices were designed to, and did, induce the purchase and use of the
22

23   Products for personal, family, or household purposes by Plaintiff and Class
24   Members, and violated and continue to violate the following sections of the
25
     CLRA:
26

27                a. § 1770(a)(5): representing that goods have characteristics, uses, or
28                                           51
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 52 of 61




 1
     benefits which they do not have;

 2                b. § 1770(a)(7): representing that goods are of a particular standard,
 3
     quality, or grade if they are of another;
 4

 5                c. § 1770(a)(9): advertising goods with intent not to sell them as

 6   advertised; and
 7
                  d. § 1770(a)(16): representing the subject of a transaction has been
 8

 9   supplied in accordance with a previous representation when it has not.

10         148. Defendant profited from the sale of the falsely, deceptively, and
11
     unlawfully advertised Products to unwary consumers.
12

13         149. Defendant’s wrongful business practices constituted, and constitute,

14   a continuing course of conduct in violation of the CLRA.
15
           150. Pursuant to the provisions of Cal. Civ. Code § 1782(a), Plaintiff will
16

17   provide a letter to Defendant concurrently with the filing of this Class Action
18   Complaint or shortly thereafter with notice of its alleged violations of the CLRA,
19
     demanding that Defendant correct such violations, and providing it with the
20

21   opportunity to correct its business practices. If Defendant does not thereafter
22   correct its business practices, Plaintiff will amend (or seek leave to amend) the
23
     complaint to add claims for monetary relief, including restitution and actual
24

25   damages under the Consumers Legal Remedies Act.
26         151. Pursuant to California Civil Code § 1780, Plaintiff seeks injunctive
27

28                                               52
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 53 of 61




 1
     relief, her reasonable attorney fees and costs, and any other relief that the Court

 2   deems proper.
 3
                                       COUNT IV
 4                                        Fraud
 5                         (On Behalf of the Nationwide and/or
                                 California Sub-Class)
 6

 7         152. Plaintiff repeats and realleges the allegations in paragraphs 1 through

 8   121 as if fully set forth herein.
 9
           153. Plaintiff brings this cause of action on behalf of herself, the
10

11   Nationwide Class and/or the California Class against Defendant.
12         154. As alleged herein, Defendant, Johnson & Johnson, knowingly made
13
     material misrepresentations and omissions regarding the Products on the
14

15   Products’ labeling and packaging in the Products’ advertisements, and/or on its
16   website.
17
           155. Defendant made these material misrepresentations and omissions in
18

19   order to induce Plaintiff and putative Class Members to purchase the Products.
20         156. Rather than inform consumers that the Products contained a defect
21
     that caused hair loss upon proper application and did not otherwise perform as
22

23   represented and for the particular purpose for which it was intended, Defendant
24
     claims in marketing materials and its marketing campaign for the Products that the
25

26

27

28                                           53
     CLASS ACTION COMPLAINT
                 Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 54 of 61




 1
      Products will “smooth,” “deeply nourish,” “gently cleanse,” and “repair hair,”31

 2    in order to mislead consumers that the Products have the ability to safely smooth,
 3
      nourish, cleanse, and/or repair hair.
 4

 5              157. The inclusion of the defect that causes hair loss and/or scalp irritation

 6    upon proper application renders the Products unable to safely smooth, nourish,
 7
      cleanse, and repair hair.
 8

 9              158. Defendant knew the Products were incapable of safely smoothing,

10    nourishing, cleansing, and/or repairing hair, but nevertheless made such
11
      representations through the marketing, advertising and on the Products’ labeling.
12

13    In reliance on these and other similar misrepresentations, Plaintiff and putative

14    Class Members were induced to, and did, pay monies to purchase the Products.
15
                159. Had Plaintiff and the Class known the truth about the Products, they
16

17    would not have purchased the Products.
18              160. As a proximate result of the fraudulent conduct of Defendant,
19
      Plaintiff and the putative Class paid monies to Defendant, through their regular
20

21    retail sales channels, to which Defendant are not entitled, and have been damaged
22    in an amount to be proven at trial.
23

24

25

26

27   31
          https://www.OGX.com/us/en/collections/keratin-smooth.html (“How it Works”)

28                                                     54
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 55 of 61




 1
                                        COUNT V
                                   Unjust Enrichment
 2                          (On Behalf of the Nationwide and/or
 3                                California Sub-Class)

 4         161. Plaintiff repeats and realleges the allegations in paragraphs 1 through
 5
     121 as if fully set forth herein.
 6

 7         162. Plaintiff brings this cause of action on behalf of herself, and the

 8   putative Classes against Defendant.
 9
           163. Plaintiff and putative Class Members conferred a benefit on
10

11   Defendant when they purchased the Products, of which Defendant had knowledge.

12   By its wrongful acts and omissions described herein, including selling the
13
     Products, which contain a defect that caused hair loss upon proper application and
14

15   did not otherwise perform as represented and for the particular purpose for which
16   they were intended, Defendant was unjustly enriched at the expense of Plaintiff
17
     and putative Class Members.
18

19         164. Plaintiff’s detriment and Defendant’s enrichment were related to and
20   flowed from the wrongful conduct challenged in this Complaint.
21
           165. Defendant has profited from its unlawful, unfair, misleading, and
22

23   deceptive practices at the expense of Plaintiff and putative Class Members under
24   circumstances in which it would be unjust for Defendant to be permitted to retain
25
     the benefit. It would be inequitable for Defendant to retain the profits, benefits,
26

27   and other compensation obtained from its wrongful conduct as described herein in
28                                           55
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 56 of 61




 1
     connection with selling the Products.

 2         166. Defendant has been unjustly enriched in retaining the revenues
 3
     derived from Class Members’ purchases of the Products, which retention of such
 4

 5   revenues under these circumstances is unjust and inequitable because Defendant

 6   manufactured defective Products, and Johnson & Johnson misrepresented the
 7
     nature of the Products, misrepresented their ingredients, and knowingly marketed
 8

 9   and promoted dangerous and defective Products, which caused injuries to Plaintiff

10   and the Class because they would not have purchased the Products based on the
11
     same representations if the true facts concerning the Products had been known.
12

13         167. Plaintiff and putative Class Members have been damaged as a direct

14   and proximate result of Defendant’s unjust enrichment because they would not
15
     have purchased the Products on the same terms or for the same price had they
16

17   known the true nature of the Products and the mis-statements regarding what the
18   Products were and what they contained.
19
           168. Defendant either knew or should have known that payments rendered
20

21   by Plaintiff and putative Class Members were given and received with the
22   expectation that the Products were able to safely nourish, cleanse, and repair hair
23
     as represented by Defendant in advertising, on Defendant’s websites, and on the
24

25   Products’ labels and packaging. It is inequitable for Defendant to retain the benefit
26   of payments under these circumstances.
27

28                                            56
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 57 of 61




 1
           169. Plaintiff and putative Class Members are entitled to recover from

 2   Defendant all amounts wrongfully collected and improperly retained by
 3
     Defendant.
 4

 5         170. When required, Plaintiff and Class Members are in privity with

 6   Defendant because Defendant’s sale of the Products was either direct or through
 7
     authorized sellers. Purchase through authorized sellers is sufficient to create such
 8

 9   privity because such authorized sellers are Defendant’s agents for the purpose of

10   the sale of the Products.
11
           171. As a direct and proximate result of Defendant’s wrongful conduct and
12

13   unjust enrichment, Plaintiff and putative Class Members are entitled to restitution

14   of, disgorgement of, and/or imposition of a constructive trust upon all profits,
15
     benefits, and other compensation obtained by Defendant for their inequitable and
16

17   unlawful conduct.
18
                                 PRAYER FOR RELIEF
19

20         WHEREFORE, Plaintiff, individually and on behalf of all others similarly
21
     situated members of the Classes, prays for relief and judgment, including entry of
22
     an order:
23

24     A. Declaring that this action is properly maintained as a class action, certifying
25        the proposed Class(es), appointing Plaintiff as Class Representative and
          appointing Plaintiff’s counsel as Class Counsel;
26

27     B. Directing that Defendant bear the costs of any notice sent to the Class(es);

28                                           57
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 58 of 61




 1
       C. Declaring that Defendant must disgorge, for the benefit of the Class(es), all
 2        or part of the ill-gotten profits they received from the sale of the Products, or
 3        order Defendant to make full restitution to Plaintiff and the members of the
          Class(es) except that no monetary relief is presently sought for violations of
 4        the Consumers Legal Remedies Act;
 5
       D. Awarding restitution and other appropriate equitable relief;
 6

 7     E. Granting an injunction against Johnson & Johnson to enjoin it from
          conducting its business through the unlawful, unfair and fraudulent acts or
 8        practices set forth herein;
 9
       F. Granting an Order requiring Johnson & Johnson to fully and appropriately
10        recall the Products, to remove the claims on its website and elsewhere that
11        the Products are safe to use, and to fully and properly disclose the safety risks
          associated with the Products to anyone who may still be at risk of buying and
12        using the Products;
13
       G. Ordering a jury trial and damages according to proof;
14

15     H. Awarding Plaintiff and members of the Class(es) statutory damages, as
          provided by the applicable state consumer protection statutes invoked above,
16
          except that no monetary relief is presently sought for violations of the
17        Consumers Legal Remedies Act;
18
       I. Enjoining Defendant from continuing to engage in the unlawful and unfair
19        business acts and practices as alleged herein;
20
       J. Awarding attorneys’ fees and litigation costs to Plaintiff and members of the
21        Class(es);
22
       K. Awarding civil penalties, prejudgment interest and punitive damages as
23        permitted by law; and
24
       L. Ordering such other and further relief as the Court deems just and proper.
25

26

27

28                                            58
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 59 of 61




 1
                                     JURY DEMAND

 2
           Plaintiff demands a trial by jury of all claims in this Complaint so triable.
 3

 4
     Dated: March 5, 2021                  Respectfully submitted,
 5
                                           SHUB LAW FIRM LLC
 6

 7                                         /s/ Jonathan Shub
                                           Jonathan Shub
 8
                                           Kevin Laukaitis*
 9                                         134 Kings Highway E, 2nd Floor
10
                                           Haddonfield, NJ 08033
                                           T: 856-772-7200
11                                         F: 856-210-9088
12
                                           jshub@shublawyers.com
                                           klaukaitis@shublawyers.com
13

14
                                           Andrew J. Sciolla*
                                           SCIOLLA LAW FIRM LLC
15                                         Land Title Building 1910
16
                                           100 S. Broad Street
                                           Philadelphia, PA 19110
17                                         T: 267-328-5245
18                                         F: 215-972-1545
                                           andrew@sciollalawfirm.com
19

20                                         Daniel K. Bryson*
                                           Harper T. Segui*
21                                         Caroline Ramsey Taylor*
22                                         WHITFIELD BRYSON, LLP
                                           900 W. Morgan Street
23                                         Raleigh, NC 27603
24                                         T: 919-600-5000
                                           dan@whitfieldbryson.com
25                                         harper@whitfieldbryson.com
26                                         caroline@whitfieldbryson.com

27

28                                           59
     CLASS ACTION COMPLAINT
            Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 60 of 61




 1
                                        *Pro Hac Vice Application Forthcoming

 2                                      Attorneys for Plaintiff and Putative Class
 3                                      Members

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        60
     CLASS ACTION COMPLAINT
             Case 3:21-cv-01587-JCS Document 1 Filed 03/05/21 Page 61 of 61




 1
                               CLRA Venue Declaration
                    Pursuant to California Civil Code Section 1780(d)
 2

 3         I, Jonathan Shub, declare as follows:
 4
           1.     I am an attorney at law licensed to practice in the State of California
 5

 6   and a member of the bar of this Court. I am an attorney at Shub Law Firm LLC,
 7
     counsel of record for Plaintiff in this action. I have personal knowledge of the facts
 8
     set forth in this declaration and, if call as a witness, I could and would competently
 9

10   testify thereto under oath.
11
           2.     The Complaint filed in this action is filed in the proper place for trial
12
     under Civil Code Section 1780(d) in that a substantial portion of the events alleged
13

14   in the Complaint occurred in the Northern District of California.
15
           I declare under the penalty of perjury under the laws of the State of California
16
     and the United States that the foregoing is true and correct and that this declaration
17

18   was executed at Haddonfield, New Jersey this 5th day of March, 2021.
19
                                                    /s/ Jonathan Shub
20                                                  Jonathan Shub
21

22

23

24

25

26

27

28                                             61
     CLASS ACTION COMPLAINT
